DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
PREQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SPECIES A, Claim 4, directed to a mica or insulating ceramics prevention dam 
SPECIES B, Claim 5, directed to a metal prevention dam 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Christopher McDonald on 12 March 2021 a provisional election was made with traverse to prosecute the invention of a mica or insulating ceramics prevention dam, claim 4.  Affirmation of this election must be made by applicant in replying to this   Claim 5 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the interconnector”.  There is insufficient antecedent basis for this limitations in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 10-20150001402 A to Choi et al. (cited in IDS; US 2015/0263372 A1 to Choi et al. is used as English equivalent), hereinafter referred to as “CHOI”.
Regarding Claim 1, CHOI teaches a fuel cell stack 1000 (see [0032-0034]; FIG 1) comprising an upper end plate 1200; a lower end plate 1300; a stack structure (see unit cell stacking structure 1100) therebetween the upper and lower end plates 1200 and 1300 and includes one or more end cells which are stacked (see unit cells 1110 being stacked in FIG 1; [0033-0034]); an alignment pin (see fastening member 1400) connecting the upper end plate 1200, the lower end plate 1300, and the stacking structure 1100 as disclosed in [0062] (see further [0032; 0060-0066]; FIG 1); and a prevention dam  which along an outer portion of the alignment pin (see insulating film 1411 on the surface thereon bolt 1410 being the fastening member 1400 in [0064-0067]; see further FIG 7A, FIG 1). 
Regarding Claim 3, CHOI teaches a cross-sectional area of the prevention dam is larger than a cross-sectional area of the hole (see bolt 1410 having insulating film 1411 is disposed thereon in [0067] as being more thermally expanded that the solid oxide fuel cell stack 1000 in [0070] which comprises the fastening holes through which the bolt 1410 passes therethrough as disclosed in [0065]). 
Regarding Claim 4, CHOI teaches the prevention dam as being made of insulating ceramic material (see insulating film 1411 being formed of insulating ceramic material in [0066]). 
Regarding Claim 6, CHOI teaches the prevention dam as having a hollow column shape (see insulating film 1411 being the tubular insulating material formed on the surface of the bolt 1410 in [0017; 0066])
Regarding Claim 7, as CHOI teaches the prevention dam as tubular insulating material formed thereon the bolt (see [0017]) and further, the bolt as being cylindrical in FIG 7A, CHOI teaches the prevention dam having a cross section being of a circular shape, an elliptical shape, or a polygonal shape having vertices with curvatures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20150001402 A to Choi et al. (cited in IDS; US 2015/0263372 A1 to Choi et al. is used as English equivalent), hereinafter referred to as “CHOI”.
Regarding Claim 2, CHOI teaches having a unit cell 1110; a window frame (see cell frame 1120) being positioned at a side of the unit cell (see [0038] and FIG 2); interconnectors (see interconnecting member 1130) disposed therebetween the window frame and the unit cell (see FIG 2); a sealing material 1140 disposed therebetween the unit cell 1110, window frame (cell frame 1120), and interconnecting member 1130 (see [0047-0050]) and bonds the unit cell, the window frame, and the interconnector (see teaching of the heat treatment and pressed state as creating bonds with the sealing member 1140); and a spacer which is positioned at a side of the window frame (see spacer member 1150 disposed between the interconnecting member 1130 and the cell frame 1120 in [0049]) that maintains an interval therebetween (see [0049-0057]. 
While CHOI is not specific to having a height of the prevention dam equal to a height of the spacer, CHOI teaches the insulating film 1411 on the surface thereon bolt 1410 as preventing insulation breakdown between the bolt 1410 and the interconnecting members 1130 of the unit cell stacking structure 1100 (see [0067-0068]) and further teaches spacers disposed at the interconnecting members [0078]. Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would recognize the teachings of CHOI as a suitable obvious alternative structure to accomplish the same function (see MPEP 2144).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,716,503 A to Dean et al. teaches a centerpost disposed through holes therebetween end plates and the electrochemical cell stack and further surrounded by a sleeve insulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723